DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions.
2.  The Action is responsive to Applicant’s Application filed May 5, 2020.  
3. Please, note claims 1-22 are pending in this action, in which claims 1, and 12 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed 11/02/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached. 
Response to Arguments
5. Applicant's arguments filed 10/14/2021 have been fully considered, respectfully. For the Examiner’s responses, please refer to below discussions.
5.1. The non-statutory double patenting rejection is hereby withdrawn as a necessity to the terminal disclaimer filed and approved 10/14/2021.
5.2. The Applicant alleged deficiency of previously cited reference to the below limitations as required, (i) “wherein the performance of the backup of the first data and the backup of the first non-persistent memory is initiated according to a schedule provided in an information management policy,”, (ii) “wherein the information management policy comprises a set of parameters for managing data and virtual machines that are associated with the information management policy;”, (iii) “wherein the backup of the first data is stored in a backup format different from data format the first data was stored on the source client computing device;” and (iv) “converting the backup of the first data and the backup of the first non-persistent memory to match formats associated with a hypervisor of the destination client computing device”.
To the items (i) and (ii), the Examiner respectfully introduced a new reference published to Jain to cure the deficiency on the subject matter of information management policy that provides backup schedule. Jain teaches backup policy and stored backup scheduling and both in combination is interpreted as backup policy as part or in-whole as information management policy.
As per items (iii) and (iv), the Examiner respectfully clarified by referring to Shilmover’s teaching of migrating or backing up virtual machine across different platform of different data formats. Shilmover’s teaching on converting the virtual machine from one platform to another is explicit. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 

6.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.1.4. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.2. Claims 1 and 12 are rejected are rejected under U.S.C. 103 as being unpatentable over 
TARASUK-LEVIN et al.: “USINGADELTAQUERYTO SEED LIVE MIGRATION”, (United States Patent Application Publication US 20150378771 A1, filed Jun. 26, 2015; and published Dec. 31, 2015, hereafter “TARASUK-LEVIN”), and in view of 
Jain et al.: “CLUSTER-BASED NETWORK FILE SERVER”, (United States Patent Application Publication US 20160127307 A1, filed Feb. 20, 2015; and published May 5, 2016, hereafter “Jain”), and further in view of 
Shilmover et al.: “TECHNIQUES FOR VIRTUAL MACHINE SHIFTING”, (United States Patent Application Publication US 20150324217 A1, filed Oct. 31, 2014; and published Nov. 12, 2015, hereafter “Shilmover”). 

As per claim 1, TARASUK-LEVIN teaches a method of replicating a virtual machine, the method comprising:
with one or more computing devices comprising one or more hardware processors, causing a backup of first data and of first non-persistent memory associated with a virtual machine (VM) to be performed, wherein the VM resides on a source client computing device (See Fig. 5A-5B [0047], [0051] and [0055], a live migration of a VM from the source VM to the destination VM, as performed by the source VM and in the live migration request, the source VM exposes the disk contents of the destination VM at Fig. 5A, step 506; the memory blocks from the replication bitmap are pre-copied from the source host to the destination host),

However, TARASUK-LEVIN teaches the performance of the backup being initiated by the live migration request and does not explicitly teach that the performance of the backup being initiated according to a schedule provided in an information management policy.
On the other hand, as an analogous art on virtual machine backup, Jain teaches the performance of the backup being initiated “according to a schedule provided in an information management policy” (See [0053] and [0055], the distributed metadata store 110 may also be used to store a backup schedule for the virtual machine and a list of snapshots for the virtual machine that are stored using the storage appliance; and the distributed job scheduler 108 may be used for scheduling backup jobs that acquire and store virtual machine snapshots for one or more virtual machines over time and may follow a backup schedule to backup an entire image of a virtual machine at a particular point in time or one or more virtual disks associated with the virtual machine at the particular point in time. Here the stored backup schedule is interpreted part of backup policies).

TARASUK-LEVIN in view of Jain further teaches:
wherein the information management policy comprises a set of parameters for managing data and virtual machines that are associated with the information management policy (See Jain: [0117], the backup policy may specify: one or more parameters for backing up the first virtual machine in order to recover information from the first virtual machine in the event that the first virtual machine fails; a first number of historical snapshots of a virtual machine are stored for points in time within a threshold date from a current date (e.g., that 30 snapshots are available covering the past 30 days) and that a second number of historical snapshots of the virtual machine are stored for 
TARASUK-LEVIN teaches hard disk and Jain discloses memory and disks for storage explicitly, however, TARASUK-LEVIN in view of Jain does not explicitly teach storing the backup of the first data and the backup of the first non-persistent memory for storage in one or more secondary storage devices.
On the other hand, as an analogous art on virtual machine migration, Shilmover teaches cloning a virtual machine from “the one or more secondary storage devices” (See [0075], a cloning operation of the virtual machine may include maintaining a first database, such as the source virtual machine, in a file system of a storage server. The first database is put into a quiesced state, and a second database, such as the destination virtual machine, is created in the form of a writeable persistent point-in-time image of the first database. Here database storage teaches a persistent storage).
It would have been obvious to one having ordinary skill in the computer art at the time of the Applicant’s invention was made or before the effective filing date of the 
TARASUK-LEVIN in view of Jain and further in view of Shilmover further teaches:
wherein the backup of the first data is stored in a backup format different from data format the first data was stored on the source client computing device (See Shilmover: [0031], different VM platforms may use different formats for arranging the data stored in virtual disks onto actual storage hardware.);
receiving an instruction to restore the VM to a destination client computing device (See Jain: [0066], the data management system 102 may manage and store a plurality of point in time versions of a virtual machine, receive an instruction to restore a 
retrieving the backup of the first data and the backup of the first non-persistent memory from the one or more secondary storage devices (See Jain: [0066], the data management system 102 may also receive an instruction to restore a particular version of a particular file, determine a second version of the plurality of point in time versions of the virtual machine that includes the particular version of the particular file, extract the particular version of the particular file from a portion of the second version of the virtual machine, and output the particular version of the particular file (e.g., by transferring the particular version of the particular file to a server));
converting the backup of the first data and the backup of the first non-persistent memory to match formats associated with a hypervisor of the destination client computing device (See Shilmover: [0031] and [0074], converting the source virtual disk to the format of the destination hypervisor by invoking sis-cloning functionality; and different VM platforms may use different formats for arranging the data stored in virtual disks onto actual storage hardware.); and
transmitting the converted backup of the first data and the backup of the first non-persistent memory to the destination client computing device such that a replicated version of the VM resides on the destination client computing device (See Jain: [0035], In response to a restore command from the server 160, the storage 


As per claim 12, the claim recites at least one non-transitory computer-readable medium carrying instructions (See TARASUK-LEVIN: [0096], tangible, non-transitory, and are mutually exclusive to communication media computer storage media for computer readable instructions), which when executed by at least one data processor, executes operations to replicate a virtual machine, the operations comprising (TARASUK-LEVIN: [0047], a processor to implement the seeded live migration of a VM from a source VM to a destination VM) by performing the operations as recited in steps of the method of the claim 1 and as rejected under 35 U.S.C. § 103 above as being unpatentable over TARASUK-LEVIN in view of Jain and further in view of Shilmover.
Therefore, claim 12 is rejected along the same rationale that rejected claim 1.

6.3. Claims 2-6, 8-11, 13-17 and 19-22 are rejected are rejected under U.S.C. 103 as being unpatentable over 
TARASUK-LEVIN in view of Jain and further in view of Shilmover, as applied to claims 1 and 12 above, and further in view of
Subramanian et al.: “SECURE RELATIONAL FILE SYSTEM WITH VERSION CONTROL, DEDUPLICATION, AND ERROR CORRECTION”, (United States Patent Application Publication US 20150293817 A1, filed Apr. 14, 2015; and published Oct. 15, 2015, hereafter “Subramanian”). 

As per claim 2, TARASUK-LEVIN in view of Jain and further in view of Shilmover teaches the method of Claim 1, wherein the source client computing device is associated with a hypervisor of a first type, and wherein the method further comprises:
converting the backup of the first data associated with the VM from a first format to a second format based on the first type (See Shilmover: [0049], the shift server 250 will contain utility functions that perform hypervisor specific operations. In addition, the business layer will host the core VM shifting logic, including conversion from one disk format to another.).
However, TARASUK-LEVIN in view of Jain and further in view of Shilmover does not explicitly teach converting the backup of the first non-persistent memory associated with the VM from a third format to a fourth format based on the first type.

It would have been obvious to one having ordinary skill in the computer art at the time of the Applicant’s invention was made or before the effective filing date of the instant application to combine the teaching of Subramanian with TARASUK-LEVIN in view of Jain and further in view of Shilmover reference because Subramanian is dedicated to deduplication technology to reduce redundancy in storage of backup data, TARASUK-LEVIN is dedicated to performing live migration of objects such as VMs from a source host to a destination host, Jain is dedicated to storing virtual machine as a set of files including a virtual disk file for storing the contents of a virtual disk and a virtual machine configuration file for storing configuration settings for the virtual machine and 
TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the following:
transmitting the backup of the first data in the second format and the backup of the first non-persistent memory in the fourth format for storage in the one or more secondary storage devices (See Subramanian: [0009]-[0010] and [0066], a secure relational file system that store data and manage changes to the data in a storage device for backup and restore with inbuilt version control, deduplication, encryption, and integrity checks with error correction; and The data writer 119 stores the unique variable sized data chunks in the chunk files 129 and the metadata, for example, the second metadata extracted from each of the variable sized data blocks and the third metadata of the unique variable sized data chunks and the duplicate variable sized data chunks extracted from each of the variable sized data blocks in one or more databases, for example, the metadata database 130. Storage of the metadata allows each incremental backup to be used instantly as a full backup, without merging with previous 

As per claim 3, TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the method of Claim 2, further comprising:
determining that a second type of hypervisor different than the first type of hypervisor is associated with the destination client computing device (See Shilmover: [0054], shifting a virtual machine between a hypervisor having one type of hypervisor platform and a destination hypervisor having a different type of hypervisor platform through use of a rapid clone created of the virtual machine at block);
converting the backup of the first data in the second format to a fifth format based on the second type (See Subramanian: [0052], The deduplication engine 118 identifies the unique variable sized data chunks of each of the created variable sized data blocks by identifying a negative match between each generated UID of each of the variable sized data chunks of the created variable sized data blocks and the UIDs stored in the UID database 128. Here the variable sized data chunks is the fifth format);
converting the backup of the first non-persistent memory in the fourth format to a sixth format based on the second type (See Subramanian: [0049], the fixed sized data splitter 104 creates a fixed sized data block comprising metadata MD2 and a fixed sized data chunk 11001101 of a fixed length of 8 bits. In this example, the variable sized data 
transmitting the backup of the first data in the fifth format and the backup of the first non-persistent memory in the sixth format to the destination client computing device (See Subramanian: [0009]-[0010] and [0066], a secure relational file system that store data and manage changes to the data in a storage device for backup and restore with inbuilt version control, deduplication, encryption, and integrity checks with error correction; and The data writer 119 stores the unique variable sized data chunks in the chunk files 129 and the metadata, for example, the second metadata extracted from each of the variable sized data blocks and the third metadata of the unique variable sized data chunks and the duplicate variable sized data chunks extracted from each of the variable sized data blocks in one or more databases, for example, the metadata database 130. Storage of the metadata allows each incremental backup to be used instantly as a full backup, without merging with previous increments. Here the full back up on the fixed sized data block chunk files teaches transmitting the chunk files).

As per claim 4, TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the method of Claim 3, wherein the replicated version of the VM is run on the hypervisor of the second type executed by the destination client computing device (See Subramanian: [0045] In the virtual machine (VM) backup, the VM 

As per claim 5, TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the method of Claim 2, wherein converting the backup of the first data associated with the VM from a first format to a second format based on the first type comprises converting the backup of the first data associated with the VM from the first format to the second format based on schema or metadata associated with the first type (See Subramanian: [0046], the first metadata generation module 103 generates 203 first metadata associated with the received data for backup of the received data  ).

As per claim 6, TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the method of Claim 5, further comprising retrieving the schema or metadata associated with the first type from a media agent database (See Subramanian: [0015], The secure relational file system retrieves the identified unique variable sized data chunks from the chunk files using the location of storage of each of the identified unique variable sized data chunks in the chunk files from the received third metadata. The secure relational file system retrieves, from the chunk files, the 

As per claim 8, TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the method of Claim 1, wherein the source client computing device is located off-site from the destination client computing device (See Subramanian: [0109], The SRFS 100 allows transmission of multiple streams of fixed sized data blocks 101a, 101b, 101c, and 101d received from the client devices 101 to a common shared pool of data blocks for deduplication of common data blocks between files and datasets across the client devices 101 on a global basis).

As per claim 9, TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the method of Claim 1, further comprising:
purging data and memory residing on the destination client computing device (See Subramanian: [0109], The SRFS 100 allows transmission of multiple streams of fixed sized data blocks 101a, 101b, 101c, and 101d received from the client devices 101 to a 
applying the backup of the first data and the backup of the first non-persistent memory to the destination client computing device (See Subramanian: [0044] Typically, data in a computer can be backed up, for example, using a file backup, a disk image backup, or a virtual machine ( VM) backup. As used herein, "virtual machine" refers to an emulation of a physical computer.).

As per claim 10, TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the method of Claim 1, further comprising performing an incremental backup of second data associated with the VM at a time after performing the backup of the first data, wherein the second data comprises changes to the first data after the performance of the backup of the first data (See TARASUK-LEVIN: Fig. 5A-5B [0047], [0051] and [0055], a live migration of a VM from the source VM 406 to the destination VM 426, as performed by the source VM 406 and in the live migration request, the source VM 406 exposes the disk contents of the destination VM 426 at 506; and Subramanian: [0065] and [0114], the file backup, or the virtual machine ( VM) backup, or the disk image backup is typically performed by archiving original data, also known as a full backup, followed by archiving changes made to the original data at each 

As per claim 11, TARASUK-LEVIN in view of Jain, and further in view of Shilmover and Subramanian teaches the method of Claim 10, wherein performing the backup of first non-persistent memory associated with the VM residing is performed after performing the incremental backup of the second data (See TARASUK-LEVIN: Fig. 5A-5B [0047], [0051] and [0055], a live migration of a VM from the source VM 406 to the destination VM 426, as performed by the source VM 406 and in the live migration request, the source VM 406 exposes the disk contents of the destination VM 426 at 506; and Subramanian: [0065] and [0114], the file backup, or the virtual machine ( VM) backup, or the disk image backup is typically performed by archiving original data, also known as a full backup, followed by archiving changes made to the original data at each point in time, known as an incremental backup; and the SRFS 100 stores metadata of each of the data chunks A, B, C, D, and E in the metadata database 130 exemplarily illustrated in FIG. 1. The metadata comprises a unique identifier (UID) for each of the 



As per claim 11, TARASUK-LEVIN in view of Jain and further in view of Shilmover and Subramanian teaches the method of Claim 10, wherein performing a backup of first non-persistent memory associated with the VM residing on the source client computing device further comprises performing the backup of the first persistent memory after performing the incremental backup of the second data (See Subramanian: [0065], metadata and the third metadata at minimal additional storage consumption. The SRFS 100 constructs the point in time full backup when needed. For example, if an application needs a part of full backup data corresponding to any of the incremental file versions, then the SRFS 100 instantly constructs that part of the full backup comprising incremental changes and provides the constructed part of the full backup data to the requesting application).

As per claims 13-17 and 19-22, the claims recite at least one non-transitory computer-readable medium carrying instructions (See TARASUK-LEVIN: [0096], tangible, 
Therefore, claims 13-17 and 19-22 are rejected along the same rationale that rejected claims 2-6 and 8-11, respectively.

6.4. Claims 7 and 18 are rejected are rejected under U.S.C. 103 as being unpatentable over 
TARASUK-LEVIN in view of Jain, and further in view of Shilmover, as applied to claims 1 and 12 above, and further in view of
CHAWLA et al.: “ACCESSING VIRTUAL DISK CONTENT OF A VIRTUAL MACHINE WITHOUT RUNNING A VIRTUAL DESKTOP”, (United States Patent Application Publication US 20110185355 A1, filed Jan. 27, 2010; and published Jul. 28, 2011, hereafter “CHAWLA”).


However, as an analogous art on accessing virtual machine content, CHAWLA teaches the method of Claim 1, wherein receiving an instruction to replicate the VM comprises receiving the instruction to replicate the VM at a time defined by a user policy (See [0033], In some instances (e.g., according to administrator policies), when the desktop is exited, or otherwise shutdown, the VDM Server 220 communicates with the VMMS 230 to save the VM image to the data-store 270 as appropriate and to de-allocate physical and VM system resources as needed.).
It would have been obvious to one having ordinary skill in the computer art at the time of the Applicant’s invention was made or before the effective filing date of the instant application to combine the teaching of CHAWLA with TARASUK-LEVIN in view of Jain, and further in view of Shilmover reference because CHAWLA is dedicated to enabling user to "check out" a virtual desktop such that it can be accessed on the client machine while offline, TARASUK-LEVIN is dedicated to performing live migration of objects such as VMs from a source host to a destination host, Jain is dedicated to storing virtual machine as a set of files including a virtual disk file for storing the contents of a virtual disk and a virtual machine configuration file for storing configuration settings for 

As per claim 18, the claim recites at least one non-transitory computer-readable medium carrying instructions (See TARASUK-LEVIN: [0096], tangible, non-transitory, and are mutually exclusive to communication media computer storage media for computer readable instructions), which when executed by at least one data processor, executes operations to replicate a virtual machine, the operations comprising (TARASUK-LEVIN: [0047], a processor to implement the seeded live migration of a VM from a source VM to a destination VM) by performing the operations as recited in steps of the method of the claim 7 and as rejected under 35 U.S.C. § 103 above as being unpatentable over TARASUK-LEVIN in view of Jain and further in view of Shilmover and CHAWLA.
Therefore, claim 18 is rejected along the same rationale that rejected claim 7.
References
7.1. The prior art made of record
     A. U. S.  Patent Application US-20110185355-A1.
     B. U. S.  Patent Application US-20150293817-A1.

     F. U. S. Patent Application US-20150324217-A1.
     G. U. S. Patent Application US-20160127307-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
     C. U. S.  Patent Application US-20150317216-A1.
     D. U. S. Patent Application US-20120159232-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 5, 2021